DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 9-11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US PG Pub. 2015/0248131, submitted by the Hassani et al. (US Pat. 9,489,966, also submitted by the applicant in the IDS filed on 02/18/2020, cited in the PCT search report)

Fairfield discloses when an autonomous vehicle detects a situation that requires assistance from a remote human operator, the vehicle sends a request and receives instructions from the remote human operator (Fig. 3). Fairfield further discloses a passenger inside the autonomous vehicle could use voice commands to request assistance ([0095]). 

Hassani discloses detecting distressed speech from one or more occupants of a vehicle and sending an alert signal to an emergency service (Col. 1, lines 28-60). 

Regarding claims 1 and 11, Fairfield discloses a system and a method for a vehicle (Abstract, Fig. 3 and Fig. 4, an autonomous vehicle detects a situation and sends a request to a remote operator; the remote operator sends an instruction to guide the autonomous vehicle) comprising: 
an interior microphone sensing an interior of the vehicle (Fig. 1, Microphone #150, [0070], [0095], microphone captures passenger’s voice commands); 
a controller coupled to the interior microphone and programmed to autonomously cause the vehicle to traverse a trajectory (Abstract, [0024-0025], [0065], [0076], [0090], a passenger sent a request using voice command; for a situation such as an unprotected left turn, autonomous vehicle proceeds based on received instructions from a remote human operator;); 
receive an output of the interior microphone during autonomous traversing of the trajectory ([0095], passenger speaks voice commands to instruct the vehicle); and 
if an output of the interior microphone indicates an interior anomaly, alert a remote human dispatcher ([0024-0025], for certain situations such as an unprotected left turn, the autonomous vehicle sends an request (or a passenger sends a voice command as a request) to a remote human operator; [0095], a passenger may be able to instruct the vehicle using voice commands).

Fairfield discloses an autonomous vehicle detects a situation and sends an request to a remote operator ([0004-0006]). The detected situation such as unprotected left turn ([0024], corresponding to claimed “an interior anomaly”). Fairfield further discloses a passenger could use voice command to send a request ([0095]). Although Fairfield meets the broadly recited limitations of independent claims, the examiner understands that applicant intended to capture a feature of detecting spoken words spoken by a vehicle occupant by broadly reciting “an output of the interior microphone indicates an interior anomaly”. 

To expedite prosecution, the examiner cites Hassani (also cited in the PCT search report submitted by the applicant) to further show the claimed features (Hassani, Col. 1, lines 28-50, Col. 5, lines 10-26; detecting distressed speech and action words, alter emergency service if distressed speech / words detected).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Fairfield’s teaching with Hassani’s teaching to detect a passenger’s distressed speech and alert remote operator. One having ordinary skill in the art would have been motivated to make such a modification to quickly response to an emergent situation. In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3 and 13, Fairfield’s in view of Hassani further discloses
perform speech recognition with respect to the output of the interior microphone (Fairfield, [0095], Hassani, Col. 1, lines 40-45); and 
if a result of speech recognition with respect to the output of the interior microphone includes a predetermined keyword, alert the remote human dispatcher (Fairfield, [0024-0025], Hassani, Col. 1, lines 40-45).

Regarding claims 4 and 14, Fairfield’s in view of Hassani further discloses if an instruction is received from the human dispatcher, alter the trajectory of the vehicle Fairfield, [0026-0028], autonomous vehicle proceeds according to instructions from a remote operator).

Regarding claim 7, Fairfield’s in view of Hassani further discloses if the output of the interior microphone indicates the interior anomaly, transmit the output of the interior microphone to the remote human dispatcher (Fairfield, [0095], a passenger sends request to a remote operator using voice commands; Hassani, Col. 1, lines 40-60, when detecting distressed speech / action words, alter remote emergency services).
 
Regarding claims 9 and 19, Fairfield’s in view of Hassani further discloses a steering actuator; a brake actuator; and an accelerator actuator; wherein the controller is further programmed to autonomously cause the vehicle to traverse the trajectory by activating the steering actuator, brake actuator, and accelerator actuator (Fairfield, Fig. 2 and Fig. 4, [0004-0009], autonomous vehicle, Note, the claimed elements are just basic elements of an vehicle). 

Regarding claims 10 and 20, Fairfield’s in view of Hassani further discloses a Radio Detection and Ranging (RADAR) sensor; and a Light Detection and Ranging (LIDAR) sensor; wherein the controller is further programmed to autonomously cause the vehicle to traverse the trajectory according to outputs of the RADAR sensor and LIDAR sensor (Fairfield, [0036], an autonomous vehicle equipped with LIDAR and RADAR).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Hassani, and further in view of Weber et al. (US Pat. 9,401,140)

Regarding claims 2 and 12, Fairfield in view of Hassani disclose detecting user’s voice commands and distressed speech and words and alert remote emergency services. Fairfield in view of Hassani does not discloses training an unsupervised machine learning model.

Weber discloses training acoustic models using unsupervised algorithm based on recorded user speech (Weber, Abstract, Col. 11, lines 44-50). 

Fairfield, Hassani and Weber are all dealing with recognizing user’s speech. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Fairfield in view of Hassani’s teaching with Weber’s teaching to train acoustic model using unsupervised method. One having ordinary skill in the art would have been motivated to make such a modification to save time and cost (Weber, Col. 1, lines 20-26). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Hassani, and further in view of Keady et al. (US PG Pub. 2010/0033313)

Claims 5 and 15 recite limitations related to noise reduction using signals from both interior and exterior microphones.  Fairfield in view of Hassani does not discloses the claimed features but Keady discloses the features defined by these limitations (Keady, [0027], [0032], [0054-0055], vehicle receives audio signals from both internal and external microphones; [0035], active noise reduction, ANR, based on subtraction a signal recorded near engine).

Fairfield, Hassani and Keady are all dealing with recognizing user’s speech. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Fairfield in view of Hassani’s teaching with Keady’s teaching to apply active noise reduction using audio signals from internal and external microphones. One having ordinary skill in the art would have been motivated to make such a modification to reduce noises from speech signals (Keady, [0035]). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Hassani, and further in view of Breed et al. (US PG Pub. 2013/0267194, applicant submitted IDS). 

Regarding claims 8 and 18, Fairfield in view of Hassani discloses using a camera to detect a situation (Fairfield, [0038], [0054]). Fairfield in view of Hassani does not disclose “a field of view of the camera including the interior of the vehicle”. Breed discloses the claimed feature (Breed, [0056], [0081]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fairfield in view of Hassani’s teaching with Breed teaching to also include interior view a vehicle as a factor of surrounding environment situation. One having ordinary skill in the art would have been motivated to make such a modification to provide more detailed information to a remote human operator. In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to .

 Allowable Subject Matter
Claims 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
 
Claims 6 and 16 recite limitations related to a specific feature by subtracting both audio signal from an external microphone (claimed “a first difference signal”) and further subtract signal from infotainment audio signal (claimed “a second difference signal”). The claimed feature is based on disclosure (Spec. [0033-0034], Fig. 3, #304, #306).  

When considering all limitations, the claimed invention defined by claim 6 or 16 is sufficient to distinguish with prior art of the record. Claim 17 further limit claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references related to claimed concepts are included in the attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659